                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN RE: GRAND JURY SUBPOENA                    :       Case No. 3:21-mj-____ (RMS)
N-19-1-288(4) #2331                           :
                                              :
                                              :
                                              :       March 20, 2021

                            MOTION TO UNSEAL DOCUMENTS

       In accordance with Rule 57 of the Local Rules of Criminal Procedure, the Government

respectfully moves this Court to unseal any currently sealed docket entries in this case.

       With regards to the currently sealed docket entries, there are no readily available facts that

justify sealing or otherwise outweigh the public’s interest in access to the material.          The

Government’s original request for sealing was made in error.

       .

                                              Respectfully submitted,

                                              LEONARD C BOYLE
                                              ACTING UNITED STATES ATTORNEY

                                              /s/ Margaret Donovan
                                              MARGARET DONOVAN
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. phv09772
                                              United States Attorney=s Office
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Tel: (203) 821-3700
                                              margaret.donovan@usdoj.gov




                                                  1
